Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claims 1-19¸ the term “unitary” is considered new matter.  There is no support for this term in the instant specification or drawings. 
In regard to claim 1-19, the terms “plasticly deformed”, “plasticly deformable”, “elastically deformed”, and “elastic deformation” considered new matter.  The instant specification and drawings do not provide support for the term “plasticly deformed”.  While the instant specification provides support for crimpable fingers, there is no support for plastic fingers.  Crimpable fingers do not require a plastic material.  There are many other materials which are crimpable and deformable. 
In regard to claim 19, the limitation “elastically deformed to block translational movement” is considered new matter.  There is no support for this limitation in the instant specification and drawings.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 recite the limitation "crimped axial fingers" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 previously recited “crimpable axial fingers”.  Further, the claims are directed towards an apparatus of a “packed bed”.  It is not clear if claim 3 requires that the “crimpable axial fingers” are crimped.  
Claim Rejections - 35 USC § 102
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 20150198567 by Buerger (Buerger).
In regard to claim 1, Buerger teaches a packed bed (Figure 1, pre-column including a packing material, pre-column packing 60; [0034]; abstract).  Buerger teaches a unitary housing (abstract; Figure 1; [0029]).  Buerger teaches a first end (Figure 1, first socket unit 131; [0029]); capable of axially retaining packed bed components within the housing.  Buerger teaches a second end, opposite the first end, and integrally formed with the housing (Figure 1, adapter housing 121; [0029]); capable of axially receiving packed bed components within the housing in a first open position and axially retaining the packed bed components within the housing in a second closed position. 
Buerger teaches the second end is plasticly deformed ([0039]). 
Buerger teaches at least one packed bed component disposed within the housing (Figure 1, pre-column including a packing material, pre-column packing 60; [0034]; abstract). 
In regard to claim 5, Buerger teaches the first end of the housing is defined by a substantially transverse annular portion (Figure 1, first socket unit 131; [0029]); capable of engaging one of the at least one packed bed components. 
Claim Rejections - 35 USC § 103
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0319400 by Ford et al. (Ford).
In regard to claim 1, Ford teaches a packed bed (abstract; [0002]-[0003]).  Ford teaches a unitary housing (abstract; [0002]-[0003]; Figure 5; [0047]-[0052]).  Ford teaches a first end integrally formed with the housing (Figure 5, fitting 18, right side; [0047]-[0052]); capable of axially retaining packed bed components within the housing.  Ford teaches a second end, opposite of first integral end (Figure 5, collet portion 52, tapered portion 56; [0047]-[0052]); capable of axially receiving packed bed components within the housing in a first open position and axially retaining the packed bed components within the housing in a second closed position. 
Ford does not teach the second end is plasticly deformed in the embodiment related to Figure 5.  However, Ford in a separate embodiment teaches the second end is alternatively PEEK, polymeric material which forms a soft swage and is molded and grip ([0071]). 
It would be readily apparent to one of ordinary skill in the art that features from the second embodiment can be incorporated into the embodiment pertaining to Figure 1 because titanium and Peek, polymeric materials are known alternative collet materials.  See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
Ford teaches at least one packed bed component disposed within the housing (Figure 5, connection device 140; [0047]-[0052]). 
In regard to claim 2, Ford teaches a housing for a packed bed with a first and second integral end (abstract; Figure 5; [0025]; [0047]-[0052]).  Ford teaches crimping is formed with axial crimping fingers (abstract; Figure 5; [0025]; [0047]-[0052]; [0011]).  Ford teaches crimpable fingers are plasticly deformable ([0071]). 
In regard to claim 3, Ford teaches the crimped axial fingers define an internal annular shoulder in the second closed position (abstract; Figure 5; [0025]; [0047]-[0052]; [0011]); capable of engaging and axially retaining one of the at least one packed bed components. 
In regard to claim 4, Ford teaches the crimped axial fingers defined a capped portion in the second, closed position (abstract; Figure 5; [0025]; [0047]-[0052]; [0011]); capable of engaging one of the at least one packed bed components. 
In regard to claim 5, Ford teaches the first end of the housing is defined by a substantially transverse annular portion (Figure 5, fitting 18; [0047]-[0052]); capable of engaging one of the at least one packed bed components. 
In regard to claim 6, Ford teaches a housing for a packed bed with a first and second end (abstract; Figure 5; [0025]; [0047]-[0052]).  Ford teaches crimping is formed with axial crimping fingers (abstract; Figure 5; [0025]; [0047]-[0052]; [0011]).  Further, Ford teaches the at least one packed bed component includes a first male seal at least partially protruding from the first end of the housing and a second male seal at least partially protruding from the second end of the housing (Figure 5, collet portion 52, tapered portion 56; [0047]-[0052]). 
In regard to claim 7, Ford teaches the at least one packed bed component further includes a packing assembly axially disposed between the first and second male seals (Figure 5, collet engaging portion 68; [0039]). 
In regard to claim 8, Ford teaches the housing is comprised of metal ([0002]).  Ford teaches the first and second male seals are comprised of a polymer ([0012]). 
In regard to claim 9, Ford teaches a packed bed (abstract; [0002]-[0003]).  Ford teaches a unitary housing (abstract; [0002]-[0003]; Figure 5; [0047]-[0052]).  Ford teaches a first end (Figure 5, fitting 18; [0047]-[0052]); capable of axially retaining packed bed components within the housing.  
Ford teaches a second end in a deformed state (Figure 5, collet portion 52, tapered portion 56; [0047]-[0052]); capable of axially receiving packed bed components within the housing in a first, uncrimped position and axially retaining the packed bed components within the housing in a second, crimped position. 
Ford does not teach the second end is plasticly deformed in the embodiment related to Figure 5.  However, Ford in a separate embodiment teaches the second end is alternatively PEEK, polymeric material which forms a soft swage and is molded and grip ([0071]). 
It would be readily apparent to one of ordinary skill in the art that features from the second embodiment can be incorporated into the embodiment pertaining to Figure 1 because titanium and Peek, polymeric materials are known alternative collet materials.  See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
Ford teaches at least one packed bed component disposed within the housing (Figure 5, connection device 140; [0047]-[0052]). 
In regard to claim 10, Ford teaches a housing for a packed bed with a first and second end (abstract; Figure 5; [0025]; [0047]-[0052]).  Ford teaches crimping is formed with axial crimping fingers (abstract; Figure 5; [0025]; [0047]-[0052]; [0011]).  Ford teaches the second end is defined by a plurality of crimpable axial fingers extending from the housing that are moveable from the first uncrimped position to the second, crimped position (abstract; Figure 5; [0025]; [0047]-[0052]; [0011]). 
In regard to claim 11, Ford teaches the crimpable axial fingers define an internal annular shoulder in the second closed position (abstract; Figure 5; [0025]; [0047]-[0052]; [0011]); capable of engaging and axially retaining one of the at least one packed bed components. 
In regard to claim 12, Ford teaches the crimpable axial fingers defined a capped portion in the second, closed position (abstract; Figure 5; [0025]; [0047]-[0052]; [0011]); capable of engaging one of the at least one packed bed components. 
In regard to claim 13, Ford teaches the first integral end of the housing is defined by a substantially transverse annular portion (Figure 5, fitting 18; [0047]-[0052]); capable of engaging one of the at least one packed bed components.
In regard to claim 14, Ford teaches a housing for a packed bed with a first and second integral end (abstract; Figure 5; [0025]; [0047]-[0052]).  Ford teaches crimping is formed with axial crimping fingers (abstract; Figure 5; [0025]; [0047]-[0052]; [0011]).  Further, Ford teaches the at least one packed bed component includes a first male seal at least partially protruding from the first integral end of the housing and a second male seal at least partially protruding from the second integral end of the housing (Figure 5, collet portion 52, tapered portion 56; [0047]-[0052]). 
In regard to claim 15, Ford teaches the at least one packed bed component further includes a packing assembly axially disposed between the first and second male seals (Figure 5, collet engaging portion 68; [0039]). 
In regard to claim 16, Ford teaches the housing is comprised of metal ([0002]).  Ford teaches the first and second male seals are comprised of a polymer ([0012]).
In regard to claim 17, Ford teaches a packed bed (abstract; [0002]-[0003]).  Ford teaches an elongate housing (abstract; [0002]-[0003]; Figure 5; [0047]-[0052]).  Ford teaches a first integral end (Figure 5, fitting 18, right side; [0047]-[0052]); capable of axially retaining packed bed components within the housing.  Ford teaches a second integral end, opposite of first integral end (Figure 5, collet portion 52, tapered portion 56; [0047]-[0052]); capable of axially receiving packed bed components within the housing in a first open position and axially retaining the packed bed components within the housing in a second closed position. 
Ford teaches at least one packed bed component disposed within the housing (Figure 5, frusto-conical chamber 126, collet engaging surface 130; [0047]-[0052]). 
In regard to claim 17, Ford teaches the second integral end is capable of axially compressing the at least one packed bed component against the first integral end when the second integral end is in the second, closed position (Figure 5, collet portion 52, tapered portion 56; [0047]-[0052]). 
In regard to claim 18, Ford teaches a packed bed (abstract; [0002]-[0003]).  Ford teaches a housing (abstract; [0002]-[0003]; Figure 5; [0047]-[0052]).  Ford teaches a first end (Figure 5, fitting 18; [0047]-[0052]); capable of axially retaining packed bed components within the housing.  Ford teaches a second end (Figure 5, collet portion 52, tapered portion 56; [0047]-[0052]); capable of axially receiving packed bed components within the housing in a first, uncrimped position and axially retaining the packed bed components within the housing in a second, crimped position. 
Ford teaches at least one packed bed component disposed within the housing (Figure 5, frusto-conical chamber 126, collet engaging surface 130; [0047]-[0052]). 
Ford teaches the second end is capable of applying an axial force against the at least one packed bed component when the second end is in the second, crimped position (Figure 5, collet portion 52, tapered portion 56; [0047]-[0052]). 
In regard to claim 19, Ford teaches a packed bed (abstract; [0002]-[0003]); capable of being used in a chromatography fitting assembly.  Ford teahces a unitary housing (abstract; [0002]-[0003]; Figure 5; [0047]-[0052]).  Ford teaches at least one packed bed component disposed within the housing (Figure 5, frusto-conical chamber 126, collet engaging surface 130; [0047]-[0052]); selected from a first and second end seal.  
Ford teaches a first end (Figure 5, fitting 18; [0047]-[0052]); capable of axially retaining the at least one packed bed component disposed within the housing.  Ford teaches a second end (Figure 5, collet portion 52, tapered portion 56; [0047]-[0052]); capable of being crimped from a first uncrimped position in which the second end is capable of axially receiving the at least one packed bed component within the housing to a second, crimped position, in which the second end axially retains the packed bed components within the housing and applies an axial force against the at least one packed bed component. 
Ford does not teach the second end is elastically deformed in the embodiment related to Figure 5.  However, Ford in a separate embodiment teaches the second end is alternatively PEEK or polymeric material which forms a soft swage and is molded and grip ([0071]). Ford teaches the second end is capable of being elastically deformed to block translational movement of at least one of the packed bed components ([0071]). 
It would be readily apparent to one of ordinary skill in the art that features from the second embodiment can be incorporated into the embodiment pertaining to Figure 1 because titanium and Peek, polymeric materials are known alternative collet materials.  See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20150198567 by Buerger (Buerger).
In regard to claim 9, Buerger teaches a packed bed (Figure 1, pre-column including a packing material, pre-column packing 60; [0034]; abstract).  Buerger teaches a unitary housing (abstract; Figure 1; [0029]).  Buerger teaches a first end (Figure 1, first socket unit 131; [0029]); capable of axially retaining packed bed components within the housing.  Buerger teaches a second end (Figure 1, adapter housing 121; [0029]); capable of axially receiving packed bed components within the housing in a first open position and axially retaining the packed bed components within the housing in a second closed position.  Buerger teaches the second end is plasticly deformed ([0039]). 
Buerger teaches at least one packed bed component disposed within the housing (Figure 1, pre-column including a packing material, pre-column packing 60; [0034]; abstract). 
Further, Buerger teaches the second end is defined by a sealing element (Figure 1, elongated sealing element 44; [0032]).  Buerger further teaches the sealing element can be connected to the adapter housing in a different manner, such as by crimping ([0019]).  Buerger teaches the sleeve can be crimped in order to connect the seal to the pre-column in a reliable manner ([0020]).  Buerger teaches the cartridge can be secured in the adapter housing by clamping ([0020]).  
It would be readily apparent to one of ordinary skill in the art that crimping features can be incorporated into Figure 1 because Buerger teaches crimping is a known sealing connection.  See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.  
In regard to claim 13, Buerger teaches the first integral end of the housing is defined by a substantially transverse annular portion (Figure 1, first socket unit 131; [0029]); capable of engaging one of the at least one packed bed components.
Claims 2-3, 6-8, 10-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20150198567 by Buerger (Buerger), as noted above, in view of U.S. Patent Publication No. 2012/0319400 by Ford et al. (Ford).
In regard to claim 2, Buerger teaches all the limitations as noted above.  Further, Buerger teaches the second end is defined by a sealing element which is plastically deformable (Figure 1, elongated sealing element 44; [0032]).  Buerger further teaches the sealing element can be connected to the adapter housing in a different manner, such as by crimping ([0019]).  Buerger teaches the sleeve can be crimped in order to connect the seal to the pre-column in a reliable manner ([0020]).  Buerger teaches the cartridge can be secured in the adapter housing by clamping ([0020]).  
It would be readily apparent to one of ordinary skill in the art that crimping features can be incorporated into Figure 1 because Buerger teaches crimping is a known sealing connection.  See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.  
Buerger does not teach crimpable axial fingers. 
Ford teaches a housing for a packed bed with a first and second integral end (abstract; Figure 5; [0025]; [0047]-[0052]).  Ford teaches crimping is formed with axial crimping fingers (abstract; Figure 5; [0025]; [0047]-[0052]; [0011]).
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate axial crimping fingers, as taught by Ford, in the apparatus of Buerger as axial fingers are a known structure for crimping. 
In regard to claim 3, Buerger teaches all the limitations as noted above. Ford teaches the crimped axial fingers define an internal annular shoulder in the second closed position (abstract; Figure 5; [0025]; [0047]-[0052]; [0011]); capable of engaging and axially retaining one of the at least one packed bed components. 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate axial crimping fingers, as taught by Ford, in the apparatus of Buerger as axial fingers are a known structure for crimping. 
In regard to claim 4, Buerger teaches all the limitations as noted above.  Ford teaches the crimped axial fingers defined a capped portion in the second, closed position (abstract; Figure 5; [0025]; [0047]-[0052]; [0011]); capable of engaging one of the at least one packed bed components. 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate axial crimping fingers, as taught by Ford, in the apparatus of Buerger as axial fingers are a known structure for crimping. 
In regard to claim 6, Buerger teaches all the limitations as noted above.  Buerger does not teach a first male seal at least partially protruding from the first end of the housing and a second male seal at least partially protruding from the second end of the housing. 
Ford teaches a housing for a packed bed with a first and second integral end (abstract; Figure 5; [0025]; [0047]-[0052]).  Ford teaches crimping is formed with axial crimping fingers (abstract; Figure 5; [0025]; [0047]-[0052]; [0011]).  Further, Ford teaches the at least one packed bed component includes a first male seal at least partially protruding from the first end of the housing and a second male seal at least partially protruding from the second end of the housing (Figure 5, collet portion 52, tapered portion 56; [0047]-[0052]). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a first and second male seal protruding from portions of the housing, as taught by Ford, in the apparatus of Buerger in order to create a fluid tight seal. 
In regard to claim 7, Ford teaches the at least one packed bed component further includes a packing assembly axially disposed between the first and second male seals (Figure 5, collet engaging portion 68; [0039]). 
In regard to claim 8, Buerger teaches the housing is comprised of metal ([0029]).  Ford teaches the first and second male seals are comprised of a polymer ([0012]). 
In regard to claim 10, Buerger teaches all the limitations as noted above.  Further, Buerger teaches the second end is defined by a sealing element (Figure 1, elongated sealing element 44; [0032]).  Buerger further teaches the sealing element can be connected to the adapter housing in a different manner, such as by crimping ([0019]).  Buerger teaches the sleeve can be crimped in order to connect the seal to the pre-column in a reliable manner ([0020]).  Buerger teaches the cartridge can be secured in the adapter housing by clamping ([0020]).  
It would be readily apparent to one of ordinary skill in the art that crimping features can be incorporated into Figure 1 because Buerger teaches crimping is a known sealing connection.  See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.  
Buerger does not teach crimpable axial fingers. 
Ford teaches a housing for a packed bed with a first and second integral end (abstract; Figure 5; [0025]; [0047]-[0052]).  Ford teaches crimping is formed with axial crimping fingers (abstract; Figure 5; [0025]; [0047]-[0052]; [0011]).
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate axial crimping fingers, as taught by Ford, in the apparatus of Buerger as axial fingers are a known structure for crimping. 
In regard to claim 11, Buerger teaches all the limitations as noted above. 
Ford teaches the crimpable axial fingers define an internal annular shoulder in the second closed position (abstract; Figure 5; [0025]; [0047]-[0052]; [0011]); capable of engaging and axially retaining one of the at least one packed bed components. 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate axial crimping fingers, as taught by Ford, in the apparatus of Buerger as axial fingers are a known structure for crimping. 
In regard to claim 12, Buerger teaches all the limitations as noted above.  Ford teaches the crimpable axial fingers defined a capped portion in the second, closed position (abstract; Figure 5; [0025]; [0047]-[0052]; [0011]); capable of engaging one of the at least one packed bed components. 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate axial crimping fingers, as taught by Ford, in the apparatus of Buerger as axial fingers are a known structure for crimping. 
In regard to claim 14, Buerger teaches all the limitations as noted above.  Buerger does not teach a first male seal at least partially protruding from the first integral end of the housing and a second male seal at least partially protruding from the second integral end of the housing. 
Ford teaches a housing for a packed bed with a first and second integral end (abstract; Figure 5; [0025]; [0047]-[0052]).  Ford teaches crimping is formed with axial crimping fingers (abstract; Figure 5; [0025]; [0047]-[0052]; [0011]).  Further, Ford teaches the at least one packed bed component includes a first male seal at least partially protruding from the first integral end of the housing and a second male seal at least partially protruding from the second integral end of the housing (Figure 5, collet portion 52, tapered portion 56; [0047]-[0052]). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a first and second male seal protruding from portions of the housing, as taught by Ford, in the apparatus of Buerger in order to create a fluid tight seal. 
In regard to claim 15, Ford teaches the at least one packed bed component further includes a packing assembly axially disposed between the first and second male seals (Figure 5, collet engaging portion 68; [0039]). 
In regard to claim 16, Buerger teaches the housing is comprised of metal ([0029]).  Ford teaches the first and second male seals are comprised of a polymer ([0012]).
Response to Arguments 
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. 
In regards to the comments concerning amendments and lack of new matter, the Examiner points to the 112a section above with a detailed explanation of why certain amendments introduce new matter. 
In regard to the applicant’s arguments regarding Buerger does not read on a unitary housing; the Examiner does not find this persuasive. 
The Examiner interprets “unitary” under broadest reasonable interpretation in light of the instant specification.  The term “unitary” is interpreted as relating to units (https://www.dictionary.com/browse/unitary).  Buerger above reads on unitary. 
In regard to the applicant’s arguments that Buerger is not directed towards plasticly deformed; the Examiner notes these limitations are addressed in the rejection above. 
In regard to the applicant’s argument that Ford does not read on a unitary housing; the Examiner does not find this persuasive. 
The Examiner interprets “unitary” under broadest reasonable interpretation in light of the instant specification.  The term “unitary” is interpreted as relating to units (https://www.dictionary.com/browse/unitary).  Ford above reads on unitary. 
In regard to the applicant’s arguments that Ford is not directed towards plasticly deformed; the Examiner notes these limitations are addressed in the rejection above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777